Exhibit 15 August, 2008 Ninetowns Internet Technology Group Company Limited 22nd Floor, Building No.1 Capital A Partners No.20 Gong Ti East Road Chaoyang District Beijing 100020 People’s Republic of China Dear Sirs, Ninetowns Internet Technology Group Company Limited (the “Company”) We have acted as special legal counsel in the Cayman Islands to the Company in connection with a Registration Statement on Form S-8 (the “Registration Statement”, which term does not include any other document or agreement whether or not specifically referred to therein or attached as an exhibit or schedule thereto) filed with the Securities and Exchange Commission (the “Commission”) on 15 August, 2008 relating to the registration under the United States Securities Act of 1933, as amended (the “Securities Act”) of 2,500,000 and 2,800,000 ordinary shares,par value HK$0.025 per share (the “Ordinary Shares”), issuable pursuant to the Amended and Restated 2004 Share Option Plan (the “2004 Plan”) and the 2006 Share
